DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 23 Aug 2019 have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Poplin (reg. #53,476) on 6 May 2021.
The application has been amended as follows: 
In the claims:
Claim 1 line 8 “to control the hydraulic pump” has been changed to –to control the swashplate of the hydraulic pump--.
Claim 12 line 7 “to control the hydraulic pump” has been changed to –to control the swashplate of the hydraulic pump--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art listed below fails to disclose a pressure relief system comprising a hydraulic pump having a swashplate wherein the hydraulic pressure is monitored and 
Golden et al. (USP 10,550,665), considered the best art available, discloses Electronically Controlled Pressure Relief Valve System” comprising one or more pressure transducer configured to sense fluid pressure within the fluid injection system, in real time. Signals are received by a controller which compares pressure readings with a stored pressure threshold. An activation signal is sent upon detecting a signal representative of a pressure that exceeds the stored pressure threshold, causing an electrically actuated valve to rotatably move to an open position – abstract.
Wang et al. (USP 10,670,003) discloses a “Tilt Linkage for Variable Stroke Pump” comprises a wobble plate design with dynamically variable tilt to provide continuous adjustment of pump stroke length and output. Further disclosing controls can be operatively coupled to the hydraulic source that adjusts the tilt angle to provide easy adjustment of pump operation. … The pump can, for example, be readily used as a fracturing pump” Col 12 line 6-12.
Banks et al. (USP 9,677,391) discloses “Pressure Relief Device, System and Method” comprising a pressure relief device is provided for relieving high pressure within a hydraulic fracturing or fracking system (Col 2 line 31).
Dale et al. (USP 10,627,003) discloses “Valves and Control Systems for Pressure Relief” configured to automatically monitor and correct overpressure events in hydraulic fracturing … This architecture allows the system to monitor and interpret pressures within the conduit and operate the valve position based on user defined set-
Baca et al. (US 20140048255) discloses “Automated Relief Valve Control System and Method” comprising a system for use in a downhole operation configured to relieve pressure from high pressure tubing extending between a pump and a wellhead and may include a sensor operably disposed to detect pressure in the high pressure tubing. The system also may include a controller having a pressure threshold stored therein. The controller may be configured to receive data from the sensor and compare the detected pressure to the stored pressure threshold – to change the state of the pressure relief valve from closed to open (abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        05 May 2021